UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2150


JOHN S. STRITZINGER,

                Petitioner - Appellant,

          v.

VEC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:16-mc-00021-KS)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John    S.     Stritzinger   appeals    the   district    court’s    order

dismissing    his    complaint    because   he   failed   to   comply    with   a

court order.        We have reviewed the record and find that this

appeal is frivolous.         Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.          Stritzinger v. VEC, No. 5:16-mc-00021-KS

(E.D.N.C.    July     27,   2016).    We    dispense   with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      DISMISSED




                                       2